Exhibit 10.7

EXECUTION VERSION

GOVERNANCE AGREEMENT

THIS GOVERNANCE AGREEMENT (this “Agreement”) is made and entered into as of
May 21, 2013, by and between EveryWare Global, Inc. f/k/a ROI Acquisition Corp.,
a Delaware corporation (the “Company”), and each of Clinton Magnolia Master
Fund, Ltd., an exempted company organized under the laws of the Cayman Islands,
and Clinton Spotlight Master Fund, L.P., an exempted limited partnership
organized under the laws of the Cayman Islands (collectively, “Sponsor”),
Monomoy Capital Partners, L.P., a Delaware limited partnership, MCP Supplemental
Fund, L.P., a Delaware limited partnership, Monomoy Executive Co-Investment
Fund, L.P., a Delaware limited partnership, Monomoy Capital Partners II, L.P., a
Delaware limited partnership, and MCP Supplemental Fund II, L.P., a Delaware
limited partnership (collectively, the “MCP Funds”). All of the foregoing,
collectively, the “Parties” and, each individually, a “Party”. Each capitalized
term used, but not otherwise defined, herein has the respective meaning ascribed
to such term in the Merger Agreement (as defined below).

WHEREAS, the Company, EveryWare Global, Inc., a Delaware corporation (“Former
EveryWare”), and the other parties thereto are party to that certain Business
Combination Agreement and Plan of Merger, dated as of January 31, 2013, (the
“Merger Agreement”), pursuant to which Former EveryWare will be merged with
certain subsidiaries of the Company;

WHEREAS, the execution and delivery of this Agreement is a condition to the
performance of the Parties’ obligations under the Merger Agreement; and

WHEREAS, the Company has agreed to provide Sponsor certain rights to participate
in the governance and management of the Company as set forth herein and the
Company has agreed to provide the MCP Funds certain rights to participate in the
governance and management of the Company as set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound,
hereby agree as follows:

 

  1. Company Agreements.

 

  (a) The Company hereby agrees with each of Sponsor and the MCP Funds that, as
of the Merger Effective Time:

 

  (i) the authorized number of directors on the Company’s Board of Directors
(the “Board”) shall initially be nine (9) and shall thereafter be such number as
is determined in accordance with the Company’s Organizational Documents from
time to time; provided that, prior to the third (3rd) anniversary of the Closing
Date, the Company shall only increase the size of the Board to accommodate
additional director(s):

 

  (A) after the first anniversary of the Closing Date, directors who qualify as
‘independent director(s)’ under the NASDAQ Stock Market, Inc. Listing Rules (the
“NASDAQ”); or

 

  (B) who are designated by an Independent Third Party Investor.



--------------------------------------------------------------------------------

As used herein, the term “Independent Third Party Investor” means any Person
other than the MCP Funds and their Affiliates who is granted the right to
designate one or more representatives to the Board in connection with the
acquisition of securities of the Company or any of its Subsidiaries having a
value equal to or greater than the lesser of (i) $50 million and (ii) 20% of the
Company’s market capitalization as of the date of the acquisition of such
securities.

 

  (ii) the following individuals shall comprise the Board:

 

  (A) five (5) representatives designated by the MCP Funds (the “MCP
Directors”), including:

 

  (1) Daniel Collin and Stephen Presser, recently elected as Class I Directors
at the Parent Stockholders’ Meeting, and

 

  (2) Ron Wainshal as a Class II Director, William Krueger as a Class II
Director and Barry L. Kasoff as a Class III Director;

 

  (B) Thomas J. Baldwin, recently elected as a Class I Director at the Parent
Stockholders’ Meeting;

 

  (C) Joseph A. De Perio as a Class III Director;

 

  (D) Ronald McCray as a Class II Director; and

 

  (E) the Chief Executive Officer of the Company (the “CEO Director”) as a Class
III Director, with John Sheppard serving as the initial CEO Director.

 

  (iii) in the event that any representative to the Board designated under this
Section 1(a) or Section 1(b) shall cease to serve for any reason, the
designating party shall be entitled to designate such person’s successor in
accordance with this Agreement (regardless of such designating party’s
Beneficial Ownership at the time of such vacancy) and the Board shall promptly
fill the vacancy with such successor nominee.

 

  (iv) if a representative to the Board designated under this Section 1(a) or
Section 1(b) is not appointed or elected to the Board because of such person’s
death, disability, disqualification or withdrawal as a nominee or for other
reason is unavailable or unable to serve on the Board, then the designating
party shall be entitled to designate promptly another nominee (regardless of
such designating party’s Beneficial Ownership at the time of such vacancy) and
the director position for which the original nominee was nominated shall not be
filled pending such designation.

 

  (b) The Company hereby agrees that:

 

  (i)

from and after the Merger Effective Time until the date that the MCP Funds
collectively cease to Beneficially Own shares of Parent Common Stock
representing at least 5% of the total voting power of the then outstanding
Parent Common Stock, at every meeting of the Board, or a committee thereof, for
which directors of the Company are appointed by the Board or are nominated to
stand for election by stockholders of the Company, the MCP Funds collectively
shall

 

- 2 -



--------------------------------------------------------------------------------

  have the right to designate for election to the Board as MCP Directors such
number of representatives that (when taken together with all other MCP
Directors), when compared to the authorized number of directors on the Board, is
closest to but not less than proportional to the total number of shares of
Parent Common Stock which the MCP Funds Beneficially Own relative to the total
number of shares of Parent Common Stock then issued and outstanding (which, for
the avoidance of doubt, shall mean that the number of representatives shall be
rounded up to the next whole number in all cases; provided that, in no event
shall the aggregate number of representatives which the MCP Funds are entitled
to designate exceed a ratio of 5/9 of the total number of directors then serving
on the Board); and

 

  (ii)     

 

  (A) from and after the Merger Effective Time and until the earlier of (1) the
date that Sponsor ceases to Beneficially Own shares of Parent Common Stock
representing at least 5% of the total voting power of the then outstanding
Parent Common Stock and (2) the third (3rd) anniversary of the Closing Date, in
the event that any of Thomas J. Baldwin, Joseph A. De Perio or Ronald McCray
shall cease to serve on the Board for any reason, Sponsor shall be entitled to
designate a successor for one (and only one) of such Persons to complete such
Person’s term of service (regardless of Sponsor’s Beneficial Ownership at the
time of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; and

 

  (B) from and after the third (3rd) anniversary of the Closing Date (if as of
such date Sponsor Beneficially Owns shares of Parent Common Stock representing
at least 5% of the total voting power of the then outstanding Parent Common
Stock) until the date that Sponsor ceases to Beneficially Own shares of Parent
Common Stock representing at least 5% of the total voting power of the then
outstanding Parent Common Stock, to the extent the term of such director’s class
is expiring at the next scheduled annual meeting of the Company’s stockholders,
at every meeting of the Board, or a committee thereof, for which directors of
the Company are appointed by the Board or are nominated to stand for election by
stockholders of the Company, Sponsor shall have the right to designate for
election to the Board one (1) representative in the aggregate (the “Sponsor
Director”).

 

  (c) The Company agrees to use its best efforts to ensure that:

 

  (i) prior to the date that the MCP Funds collectively cease to Beneficially
Own shares of Parent Common Stock representing at least 5% of the total voting
power of the then outstanding Parent Common Stock, to the extent the term of
such director’s class is expiring at the next scheduled annual meeting of the
Company’s stockholders, (i) each MCP Director is included in the Board’s slate
of nominees to the stockholders for each election of directors; and (ii) each
MCP Director is included in the proxy statement prepared by management of the
Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board, and at every adjournment or postponement thereof.

 

- 3 -



--------------------------------------------------------------------------------

  (ii) from and after the third (3rd) anniversary of the Closing Date (if as of
such date Sponsor Beneficially Owns shares of Parent Common Stock representing
at least 5% of the total voting power of the then outstanding Parent Common
Stock) until the date that Sponsor ceases to Beneficially Own shares of Parent
Common Stock representing at least 5% of the total voting power of the then
outstanding Parent Common Stock, to the extent the term of such director’s class
is expiring at the next scheduled annual meeting of the Company’s stockholders,
(i) the Sponsor Director is included in the Board’s slate of nominees to the
stockholders for each election of directors; and (ii) the Sponsor Director is
included in the proxy statement prepared by management of the Company in
connection with soliciting proxies for every meeting of the stockholders of the
Company called with respect to the election of members of the Board, and at
every adjournment or postponement thereof.

 

  (d) Furthermore, the Company agrees for so long as the Company qualifies as a
“controlled company” under NASDAQ, the Company will elect to be a “controlled
company” for purposes of NASDAQ and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination. The Company, the MCP Funds and Sponsor acknowledge and agree
that, as of the date hereof, the Company is a “controlled company.”
“Beneficially Own” as used herein means that a specified Person has or shares
the right, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, to vote shares of capital stock of the
Company. No reduction in the number of shares of Parent Common Stock which the
MCP Funds or Sponsor Beneficially Own shall shorten the term of any incumbent
director or prevent the MCP Funds or Sponsor from designating a replacement
representative pursuant to Section 1(a) or Section 1(b).

 

  (e) The Company shall use its best efforts to maintain in effect at all times
directors and officers indemnity insurance coverage reasonably satisfactory to
the MCP Funds and Sponsor and the Third Amended & Restated Parent Charter and/or
Amended and Restated Bylaws (each as may be further amended, supplemented or
waived in accordance with its terms) shall at all times provide for
indemnification, exculpation and advancement of expenses to the fullest extent
permitted under applicable law.

 

  (f)     

 

  (i) From and after the date hereof until such time that the MCP Funds
collectively cease to Beneficially Own shares of Parent Common Stock
representing at least 5% of the total voting power of the then outstanding
Parent Common Stock, the MCP Funds, collectively, shall have the right to
designate a number of members of each committee of the Board equal to the
nearest whole number greater than the product obtained by multiplying (1) the
percentage of the total voting power of the then outstanding Parent Common Stock
then Beneficially Owned by the MCP Funds collectively and (2) the number of
positions, including any vacancies, on the applicable committee, provided that
(i) in no event shall the MCP Funds have the right to designate more than 2/3 of
the total number of directors serving on any such committee and (ii) any such
designee shall be a member of the Board and shall be eligible to serve on the
applicable committee under applicable law or listing standards.

 

  (ii)

From and after the date hereof until the expiration of his term as a (i) Class I
Director, Thomas J. Baldwin shall serve as a member of the Compensation

 

- 4 -



--------------------------------------------------------------------------------

  Committee of the Board, (ii) Class III Director, Joseph A. De Perio shall
serve as a member of the Corporate Governance and Nominating Committee of the
Board and (iii) Class II Director, Ronald McCray shall serve as a member of the
Audit Committee of the Board, provided that each of Mr. Baldwin, Mr. De Perio
and Mr. McCray, as applicable, is then a member of the Board and eligible to
serve on such respective committee under applicable law or listing standards.

 

  (g) The members of the Audit Committee of the Board shall initially be Barry
L. Kasoff, Ronald McCray and Ron Wainshal, the members of the Compensation
Committee of the Board shall initially be Thomas J. Baldwin, Stephen Presser and
William Krueger, and the members of the Corporate Governance and Nominating
Committee of the Board shall initially be Joseph A. De Perio, Daniel Collin and
John K. Sheppard.

 

  (h) Subject to the provisions of Section 1(f)(i), all other members of any
other Committee of the Board shall be determined by the Board and, subject to
Sections 2 and 3, each member of the Board shall, receive aggregate annual
compensation in an amount as determined by a majority of the Board, with 25% (or
more in such Board Member’s discretion) paid as equity compensation.

 

  2. MCP Funds and Company Agreements.

Each MCP Fund hereby agrees with the Company that, for so long as the MCP Funds
are entitled to designate a majority of the Board hereunder, Daniel Collin shall
serve as Chairman of the Board, receiving aggregate annual compensation of
$250,000 during his term of service on the Board, with 25% (or more in
Mr. Collin’s discretion) paid as equity compensation.

 

  3. Sponsor and Company Agreements.

Sponsor and the Company hereby agree that:

 

  (a) for so long as Sponsor is entitled to designate a Sponsor Director
hereunder, the Sponsor Director will be required to be an “independent” director
under the NASDAQ Listing Rules; and

 

  (b) as of the Merger Effective Time, Thomas J. Baldwin shall serve as
Vice-Chairman of the Board, receiving aggregate annual compensation of $200,000
during his term of service on the Board, with 25% (or more in Mr. Baldwin’s
discretion) paid as equity compensation.

4. This Agreement constitutes the entire agreement and understanding of the
Parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof or
the transactions contemplated hereby. This Agreement may not be changed,
amended, modified or waived as to any particular provision, except by a written
instrument executed by all Parties and the Company will not consent to any
amendment or modification or waive the provisions of, the Letter Agreement
without the express written consent of each of the Parties to this Agreement.

5. No Party may assign this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other Parties.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Agreement shall be binding upon and inure solely to
the benefit of the Parties and their respective successors and permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

6. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The Parties (i) all agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced exclusively in the federal and state courts located in
New Castle County in the State of Delaware, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

7. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, or by electronic or facsimile
transmission, to the address or facsimile number indicated on the books and
records of the Company or such other address as a Party shall subsequently
provide.

8. The Parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
Parties do not perform the provisions of this Agreement in accordance with its
specified terms or otherwise breach such provisions. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of
competent jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity. Each of the Parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that the party seeking the injunction, specific performance
and other equitable relief has an adequate remedy at law.

*    *    *    *    *

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Governance Agreement
as of the date first written above.

 

EVERYWARE GLOBAL, INC.

(F/K/A ROI ACQUISITION CORP.)

By:  

/s/ Kerri Love

Name: Kerri Love

Its: Senior Vice President, General Counsel and Secretary

MONOMOY CAPITAL PARTNERS, L.P.

By: Monomoy General Partner, L.P.

Its: General Partner

By: Monomoy Ultimate GP, LLC

Its: General Partner

By:  

/s/ Daniel Collin

Name: Daniel Collin

Its: Partner

 

as a tenant in common with:

MCP SUPPLEMENTAL FUND, L.P.

By: Monomoy General Partner, L.P.

Its: General Partner

By: Monomoy Ultimate GP, LLC

Its: General Partner

By:  

/s/ Daniel Collin

Name: Daniel Collin

Its: Partner

 

and as a tenant in common with:

[Governance Agreement Signature Page]



--------------------------------------------------------------------------------

MONOMOY EXECUTIVE CO-INVESTMENT FUND, L.P. By: Monomoy General Partner, L.P.
Its: General Partner By: Monomoy Ultimate GP, LLC Its: General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner MONOMOY CAPITAL PARTNERS II, L.P. By: Monomoy
General Partner II, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its:
General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner MCP SUPPLEMENTAL FUND II, L.P. By: Monomoy
General Partner II, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its:
General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner CLINTON MAGNOLIA MASTER FUND, LTD. By: Clinton
Group, Inc., its investment manager By:  

/s/ Joseph A. De Perio

Name: Joseph A. De Perio Its: Senior Portfolio Manager

[Governance Agreement Signature Page]



--------------------------------------------------------------------------------

CLINTON SPOTLIGHT MASTER FUND, L.P. By: Clinton Group, Inc., its investment
manager By:  

/s/ Joseph A. De Perio

Name: Joseph A. De Perio Its: Senior Portfolio Manager

[Governance Agreement Signature Page]